Citation Nr: 0825187	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The veteran testified before the undersigned Veterans Law 
Judge in April 2006.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Bilateral defective vision and myopic ostiy with 
amblyopia in the right eye was noted at entrance.  There was 
no increase in severity during service.  

2.  Refractive error of the eyes including myopia, presbyopia 
and astigmatism are not diseases for the purposes of 
entitlement to VA compensation benefits.  

3.  Cataracts, floaters and idiopathic vitreous heme did not 
manifest in service.  

4.  Cataracts, floaters and idiopathic vitreous heme are not 
attributable to service.  


CONCLUSIONS OF LAW

1.  The pre-service bilateral defective vision and myopic 
ostiy with amblyopia in the right eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Refractive error of the eyes including myopia, presbyopia 
and astigmatism are not diseases or injuries within the 
meaning of the law and regulations providing compensation.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

3. Cataracts, floaters and idiopathic vitreous heme were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in September 2002.  Although letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in April 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim. 

				Factual Background

The veteran reported pre-service eye surgery at her entrance 
examination in November 1968.  Examination revealed bilateral 
defective vision and myopic ostiy with amblyopia in the right 
eye.  Anatomical examination of the eyes indicated that they 
were normal.  Service medical records note treatment for eye 
complaints and indicated the pre-service treatment for 
esotropia.  In September 1969, it was noted that the veteran 
had a varying amount of esotropia, which increased during 
testing by a convergence spasmus.  It was also noted in 
September 1969 during a psychiatry evaluation that the 
veteran had a great problem with her eyes.  Although the 
examiner had not examined the veteran's eyes, the examiner 
noted that she just about had "malignant myopia."  

A VA compensation and pension examination in September 2002 
noted an assessment of early nuclear cataract.  It also noted 
that the veteran had strabismic ambiopia in the right eye and 
presbyopia affecting both eyes.  

A November 2003 VA compensation and pension examination noted 
mild cataracts in both eyes, but more so in the left.  
Assessment further revealed high myopic astigmatism greater 
in her left eye than her right and presbyopic in both eyes.  
Although it was noted that the veteran had a history of 
vitreal hemorrhage in the left eye since age 32, no retinal 
defects or vitreous hemorrhages were found.  

In an August 2007 VA compensation and pension examination, 
the veteran reported no injuries to her eyes before, during 
or after military service.  An assessment was given of high 
myopia OS greater than OD, likely strabismic amblyopia OD 
with history of patching, mild cataracts OU with symptoms of 
glare, floaters OU and history of idiopathic vitreous heme OS 
at 26 years old, resolved.  The examiner noted that the 
veteran's visual acuity has decreased in the right eye since 
service.  It was noted that her ocular condition appeared to 
be a combination of high myopia, greater in the left eye than 
the right, along with a history of an esotropia (inward-
deviated eye) since early childhood or birth that resulted in 
amblyopia in the right eye.  The examiner opined that it did 
not appear that the veteran's vision condition was related to 
her time spent in service and that it was documented that the 
veteran was discharged due to psychological issues not 
vision.  In an addendum, the examiner noted that the 
veteran's vision in early service years was recorded as 
better than now.  

        Legal Criteria	

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The law provides that refractive errors of the eyes are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

					Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran is seeking service connection for an eye 
disability.  The Board notes that the veteran has been 
diagnosed with several eye conditions.  The veteran's most 
recent VA examination shows a diagnosis of high myopia OS 
greater than OD, likely strabismic amblyopia OD with history 
of patching, mild cataracts OU with symptoms of glare, 
floaters OU and history of idiopathic vitreous heme OS at 26 
years old, resolved.  

Regarding the veteran's diagnosis of likely strabismic 
amblyopia OD with history of patching, the Board notes that 
on examination for entrance, the veteran reported pre-service 
eye surgery.  Examination revealed bilateral defective vision 
and myopic ostiy with amblyopia in the right eye.  A history 
of esotropia was also noted during service.  Although 
clinical examination of the eyes indicated that they were 
normal, there was a noting at entrance of amblyopia and the 
presumption of soundness at entry does not attach.  The 
notation of bilateral defective vision and myopic ostiy with 
amblyopia in the right eye was far more than just a report of 
history.  38 C.F.R. § 3.304.  Rather, this was a clinical 
determination by an examiner who reached a medical 
conclusion.  

In September 1969, the veteran complained of eye pain during 
reading and it was noted that there was esotropia present; 
however, a large amount of it was functional and increased by 
convergence spasmus during concentration.  Although the 
veteran was seen in service for the esotropia, nothing in the 
record shows that the condition increased in severity during 
service.  In the August 2007 VA compensation and pension 
examination, the veteran reported no injuries to her eyes 
before, during or after military service.  It was noted that 
her ocular condition appeared to be a combination of high 
myopia, greater in the left eye than the right, along with a 
history of an esotropia (inward-deviated eye) since early 
childhood or birth that resulted in amblyopia in the right 
eye.  The examiner noted that the veteran's visual acuity has 
decreased in the right eye since service and it did not 
appear that the veteran's vision condition was related to her 
time spent in service.  Based upon the notation of the 
examiner at entrance, service medical records, the provisions 
of 38 C.F.R. § 3.303(c), and the August 2007 examination, the 
Board concludes that the veteran's amblyopia in the right eye 
was not increased in severity or aggravated during service.  

The presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see 
also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The 
determination of whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet App. 283, 286 (1994).  The evidence establishes that 
there was no increase.  For that reason, service connection 
is not warranted for amblyopia.  

Regarding the veteran's diagnosis of high myopia OS greater 
than OD, service connection is also not warranted.  Service 
medical records show that, although the examiner had not 
examined the veteran's eyes, the examiner noted that she just 
about had "malignant myopia."  However, as noted above, 
service connection may not be allowed for refractive error of 
the eyes including myopia, presbyopia and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  Because the 
evidence fails to show a superimposed disease or injury, 
service connection is not warranted for the veteran's current 
assessment of myopia.

The Board has also determined that service connection is not 
warranted for the remaining diagnoses of mild cataracts OU 
with symptoms of glare, floaters OU and history of idiopathic 
vitreous heme OS.  There is no evidence that connects these 
conditions to service.  The Court has held that in order to 
establish service connection, there must be evidence of both 
a service- connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran's service medical records are negative for any 
complaints, findings or diagnoses of cataracts, idiopathic 
vitreous heme or floaters and the August 2007 examiner opined 
that it did not appear that the veteran's vision condition 
was related to her time spent in service.  While the Board 
has considered the veteran's arguments that her job in 
service required her to file, deliver messages by truck and 
caused strain on her eyes, she is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, service connection for eye disorder is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


